Case 1:19-cv-06582-LAP Document19 Filed 01/21/20 Page 1 of 2

STEVEN W, GOLD
STEVEN G. MINTZ*
ALAN Katz

JEFFREY 1, POLLACK*
ELLIor G. SAGOR

Ira LEE SORKIN

Low JACOBS

Steven A. SAMIDE
Scorr.A. KLEIN
TERENCE W. McCorMICcK
Roser’ B. LACHENAUER
Roger L. STAVIS
CHarRies A. Ross**
KEVIN W. GORRING

Mintz & GoLp LLP

ATTORNEYS AT LAW

600 Tump AVENUE
25TH FLOOR
New York, New York 10016

TELEPHONE (212) 696-4848
FACSIMILE (212) 696-1231

www.mintzandgold.com

 

 

RiciAD M.BRELON FEC SDNY
} DOCUMENT
ELECTROMICALLY FILED!
BoC # i

nee yee |

ALEXANDER H. GARDNER
HeatH Lorine

PETER GUIRGUIS
TimorHy H. WoLr**
ANprew R, GOTFESMAN
RYAN W. LAWLER*
ADAM K. BRopy

Maria Eva GARcIA*
GABRIEL ALTMAN
ANprEW 2, STECKLER
Avex J. OTcny*

CeCe M, CoLE

* Arso ADMITTED IN NeW JERSEY
#* Arso ADMITTED EN FLORIDA

 

ewes

eth serena mb alin

 

aa eine or AN

 

da 94 re a arth ae mes HY amie

SENIOR COUNSEL
Jack A. Horn
Noreen E, CosGRove
Marruew 5, SBEMINARA
TimotTuHy F. QUILL, JR.
Juuia B. MILNE

OF COUNSEL

HONORABLE VITO J. TITONE (dec.)
(NY State Court of Appeals 1985-1998}

Harvey J, HOROWITZ (dec.)

HONORABLE HowaRD MILLER
(NY Appellate Div, 1999-2010 fret.)

Amit SonpHl*

Eric M. KUTNER

NEAL M. GOLDMAN

ANDREW P. NAPOLITANO

t ADMITTED TO PRACTICE ONLY BEFORE ALL
Courts in New JERSEY AND ALL FEDERAL COURTS
in New York City

 

 

January 21, 2020
Via CM/ECF

Hon. Loretta A. Preska
United States District Judge
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

Hon. Barbara C. Moses

United States Magistrate Judge
United States District Court
500 Pearl St.

New York, NY 10007-1312

Polaris Images Corporation v. Fox News Network, LLC,
Case No, 1:19-cv-06582 (LAP)

Dear Judge Preska and Judge Moses:

This firm represents Defendant Fox News Network, LLC. We write on behalf of
both parties.

Please know that the parties have reached a settlement in principle and hereby
jointly request that this Court administratively dismiss the action with leave to reopen the

 
Case 1:19-cv-06582-LAP Document19 Filed 01/21/20 Page 2 of 2

Mintz & Gop LLP

ATTORNEYS AT LAW

Hon. Loretta A. Preska
Hon. Barbara C. Moses
January 21, 2020

Page Two

an
case in thirty (30) days from today’s date if the parties have not submitted their final

notice of dismissal by such time.

Inasmuch as this matter had been set down for a settlement conference tomorrow
afternoon, January 22, 2020, the parties further request that the settlement conference be
marked off the calendar. ,

The Court’s consideration is much appreciated.

~~ Respectfully submitted,

erence W. McCormick

 

Ce: Richard Liebowitz, Esq.
Counsel for Plaintiff

Sp erdereh- The Clerk of the Cowt shall

park this aetien elosed \ subye ut +e re reratny
" 2 enect 1s net
lu dhe 30 dug 3 if the 5 +41 t

, wear e weit.
aFfe ete db \ meth all pending not eAy i at J ta}

Vata? Prowler

| fai /2o

 

 

 
